REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a configuration method for timing advance information. Each independent claim identifies uniquely distinct features of configuring the timing advance of transmission links between existing communication nodes in three distinct manners. 

The closest prior art, Saily et al. in U.S. Publication No. US 2018/0110082 A1, Kazmi et al. in US-20160345316-A1,  and Wu et al. in EP-3255954-A1 disclose a conventional method of configuring timing advances corresponding a number transmission links between transmission devices, either singularly or in combination, fail to anticipate or render the above features obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           


	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465